DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 11-12, it is unclear.  The phrase of “the mechanical coupling apparatus is not in direct contact with the battery” is not understood are clearly directly contact with the battery (12).
	Please, revise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by
Hanazono (U.S. 2011/0111264), cited in the record.
As to claim 1, Hanazono discloses a device (200) as shown in figures 1-4b comprises:
a flexible printed circuit board (FPCB-100 or polymer base layer 1, para-0037) that includes:
a first battery connection (21) for providing a first electrical connection to a first terminal (96) of a battery (95);
a mechanical coupling apparatus (31,32); and
a second battery connection (22) for providing a second electrical connection to a second terminal (97) of the battery (95),
wherein, when the flexible PCB (1) is in a first flex position (180 degrees position), the first and second battery connections (21,22) are at a distance where at 
wherein, when the flexible PCB (1) is in a second flex position (bend portion B1, para-0038+), the second flex position causes the battery (95) is electrically coupled to the first and second battery terminals (96, 97, see figure 4b), [[wherein the mechanical coupling apparatus is not in direct contact with the battery]], and
wherein the battery (95) and the second flex position are mechanically held in place by the mechanical coupling apparatus (31,32).
As to claims 2-3, Hanazono discloses the flexible PCB having a first PCB section
(11) including a first PCB, a second PCB section (12) including a second PCB and flexible PCB section (B1).
As to claim 4, Hanazono discloses the mechanical coupling apparatus (31, 32) includes one or more of: an adhesive; a clip; a tab; magnets; a metalized film; and other hardware.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hanazono in view of Yoshitani et al. (U.S. 2016/0313769) hereafter Yoshitani,
submitted by the applicant.
Regarding claims 5-12, Hanazono discloses all of the limitations of claimed invention except for the device includes a processing module and is one of:
a digital watch; an instrument tuner; a disposable data-logger; and an active radio frequency identification (RFID) tag, the digital watch includes an input and/or output module that is operable to display one of: display time functions; and date functions, the disposable data-logger includes an input and/or output module that is operable to input data to the device, the instrument tuner includes an input and/or output module that is operable to display one or more of: tuning functions; and measured frequencies, a communication circuit that includes one or more of: a receiver; a transmitter; and a network connection circuit,
the device further comprises one or more of: an environmental sensor; a radio frequency (RF) front end; a power harvesting circuit; the battery; and an input/output module, the RF front end comprises one or more of: a receiver; a transmitter; a tuning circuit; and an antenna, or the environmental sensor is operable to determine one or more of: a moisture; a temperature; a pressure; a humidity; an altitude; a sonic wave; a human contact; a surface condition; a tracking; and a location.
Yoshitani teaches an electronic device (i.e. digital watch) as shown in figures 1-7 comprising a CPU (30), input device (touch sensor, I/O device (touch panel), display and LED devices, and some other limitations as recited in claims 5-12, see para-0003+.
.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. Applicant argues:
a) Hanazono does not disclose that cover layers 31 and 32 hold the printed circuit board in a state bent along line B1, the Applicant believes it is clear that Hanazono does not anticipate claims 1-4.
b) Hanazono does not disclose the mechanical coupling apparatus is not in direct contact with the battery, and wherein the battery and the second flex position are mechanically held in place by the mechanical coupling apparatus.
After carefully review, examiner disagrees.
Response to argument a), claim 1 did not recited that “the mechanical coupling apparatus hold the printed circuit board in a state bent along line B1.
Response to argument b) the phrase of “the mechanical coupling apparatus is not in direct contact with the battery” is rejected under 112 second paragraph, see above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848